Exhibit 10.259

SECOND AMENDMENT TO LEASE

THIS SECOND AMENDMENT TO LEASE (this “Amendment) is made and entered into as of
November 5, 2007, by and between BRANDYWINE GRANDE C, L.P., a Delaware limited
partnership (“Landlord”), and PPD DEVELOPMENT, LP, a Texas limited partnership
(“Tenant”).

A. Landlord and Tenant, as successor-in-interest to PPD Development, LLC, are
parties to a certain Lease (as amended, the “Lease”) dated as of July 1, 2001,
as amended by a First Amendment to Lease dated as of March 9, 2007, for
approximately 81,710 rentable square feet of space (the “Original Premises”) at
2240-2246 Dabney Road, Richmond, Virginia 23230, as more particularly described
in the Lease.

B. Tenant desires to lease from Landlord, and Landlord desires to lease to
Tenant, certain additional premises known as Suites B and L (the “Suites B and L
Premises”) in the Dabney IX building located at 2248 Dabney Road, Richmond,
Virginia 23230 (the “Dabney IX Building”), which additional premises are shown
on the location plan attached hereto as Exhibit A. The parties hereby confirm
that the Suites B and L Premises are 3,714 rentable square feet of space in the
aggregate.

C. The portion of the Suites B and L Premises comprising Suite B contains 2,134
rentable square feet and is referred to herein as “Suite B”. The portion of the
Suites B and L Premises comprising Suite L contains 1,580 rentable square feet
and is referred to herein as “Suite L”.

D. Landlord and Tenant wish to amend the Lease to, among other things, expand
the Original Premises to include the Suites B and L Premises upon the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, Landlord and Tenant hereby agree as follows:

1. Incorporation of Recitals; Definitions. The recitals set forth above are
hereby incorporated herein by reference as if set forth in full in the body of
this Amendment. Capitalized terms used but not otherwise defined in this
Amendment shall have the respective meanings given to them in the Lease.

2. Premises.

(a) Effective on the Suite B Commencement Date (as defined in Section 3(a)
below), as used in the Lease: (i) “Premises” shall mean, collectively, the
Original Premises and Suite B; (ii) “Tenant’s Allocated Share” with respect to
the Dabney IX Building shall mean 7.07%; (iii) “Buildings” shall mean
collectively the Dabney A-1 Building, the Dabney A-2 Building, the Dabney VII
Building, and the Dabney IX Building; (iv) “Project” shall mean the Buildings,
the land and all other improvements located at 2240-2248 Dabney Road, Richmond,
Virginia 23230; and (v) “Rentable Area” with respect to the Premises shall mean
83,844, and with respect to the Project shall mean 111,894.

(b) Effective on the Suite L Commencement Date (as defined in Section 3(b)
below), as used in the Lease: (i) “Premises” shall mean, collectively, the
Original Premises and Suite L; (ii) “Tenant’s Allocated Share” with respect to
the Dabney IX Building shall mean 5.23%; (iii) “Buildings” shall mean
collectively the Dabney A-1 Building, the Dabney A-2 Building, the Dabney VII
Building, and the Dabney IX Building; (iv) “Project” shall mean the Buildings,
the land and all other improvements located at 2240-2248 Dabney Road, Richmond,
Virginia 23230; and (v) “Rentable Area” with respect to the Premises shall mean
83,290, and with respect to the Project shall mean 111,894.

(c) Notwithstanding the foregoing, effective on the later of the Suite B
Commencement Date and the Suite L Commencement Date, as used in the Lease:
(i) “Premises” shall mean, collectively, the Original Premises, Suite L, and
Suite B; (ii) “Tenant’s Allocated Share” with respect to the Dabney IX Building
shall mean 12.30%; (iii) “Buildings” shall mean collectively the Dabney A-1
Building, the Dabney A-2 Building, the Dabney VII Building, and the Dabney IX
Building; (iv) “Project” shall mean the Buildings, the land and all other
improvements located at 2240-2248 Dabney Road, Richmond, Virginia 23230; and
(v) “Rentable Area” with respect to the Premises shall mean 85,424, and with
respect to the Project shall mean 111,894.



--------------------------------------------------------------------------------

(d) Tenant acknowledges and agrees that, notwithstanding any provision of the
Lease to the contrary, Landlord shall have no obligation to make any
improvements to the Suites B and L Premises in connection with this Amendment,
and Tenant accepts them in their current “AS IS” condition.

3. Term.

(a) The Term for Suite B shall commence on the date Landlord delivers possession
of the Suite B to Tenant (the “Suite B Commencement Date”); provided if Landlord
is unable to deliver possession of Suite B to Tenant on any particular date for
any reason, including without limitation the holdover of the current tenant, the
Lease as amended hereby shall continue in effect and Landlord shall not be
liable to Tenant or any third party for such inability. The Suite B Commencement
Date and expiration date of the Term shall be confirmed by Landlord and Tenant
by the execution of a Confirmation of Lease Term (the “COLT”) in the form
attached hereto as Exhibit B. If Tenant fails to execute or object to the COLT
within ten (10) business days of its delivery, Landlord’s determination of such
dates shall be deemed accepted.

(b) The Term for Suite L shall commence on the date Landlord executes this
Amendment and delivers possession of Suite L to Tenant (the “Suite L
Commencement Date”). The Suite L Commencement Date and expiration date of the
Term shall be confirmed by Landlord and Tenant by the execution of a
Confirmation of Lease Term (the “COLT”) in the form attached hereto as Exhibit
B. If Tenant fails to execute or object to the COLT within ten (10) business
days of its delivery, Landlord’s determination of such dates shall be deemed
accepted.

(c) The Term for the Premises (collectively, the Original Premises and the
Suites B and L Premises) shall terminate on June 30, 2015.

4. Fixed Rent. Fixed Rent for Suite B is set forth below, payable in the monthly
installments as set forth below and otherwise in accordance with the terms of
the Lease, as amended hereby:

 

TIME PERIOD

   MONTHLY INSTALLMENTS

Suite B Commencement Date - 6/30/08

   $ 1,155.92

7/1/08 - 6/30/09

   $ 1,184.37

7/1/09 - 6/30/10

   $ 1,214.60

7/1/10 - 6/30/11

   $ 1,244.83

7/1/11 - 6/30/12

   $ 1,276.84

7/1/12 - 6/30/13

   $ 1,308.85

7/1/13 - 6/30/14

   $ 1,340.86

7/1/14 - 6/30/15

   $ 1,374.65

 

2



--------------------------------------------------------------------------------

Fixed Rent for Suite L is set forth below, payable in the monthly installments
as set forth below and otherwise in accordance with the terms of the Lease, as
amended hereby:

 

TIME PERIOD

   MONTHLY INSTALLMENTS

Suite L Commencement Date - 6/30/08

   $ 855.83

7/1/08 - 6/30/09

   $ 876.90

7/1/09 - 6/30/10

   $ 899.28

7/1/10 - 6/30/11

   $ 921.67

7/1/11 - 6/30/12

   $ 945.37

7/1/12 - 6/30/13

   $ 969.07

7/1/13 - 6/30/14

   $ 992.76

7/1/14 - 6/30/15

   $ 1,017.78

Fixed Rent shall be payable by: (i) check to Landlord at P.O. Box 8538-363,
Philadelphia, PA 19171; or (ii) wire transfer of immediately available funds to
the account at Wachovia Bank, NA, at Philadelphia, PA, account no.
2030000359075, ABA wire routing number 031201467 (ACH ARA routing number
031000503), or as otherwise directed in writing by Landlord to Tenant.

5. Landlord’s Notice Address. Landlord’s “Notice Address/Contact” set forth in
Section 1(k) of the Lease is hereby deleted in its entirety and replaced with
the following in lieu thereof:

 

Landlord:    Brandywine Grande C, L.P.    With a copy to:    c/o Brandywine
Realty Trust    Brandywine Realty Trust    300 Arboretum Place, Suite 330    555
East Lancaster Ave., Suite 100    Richmond, VA 23236    Radnor, PA 19087   
Attn: William D. Redd    Attn: Brad A. Molotsky, General Counsel

6. Brokerage Commission. Landlord and Tenant each represents and warrants to the
other that such party has had no dealings, negotiations or consultations with
respect to the Premises or this transaction with any broker or finder. Each
party shall indemnify and hold the other harmless from and against all
liability, cost and expense, including attorney’s fees and court costs, arising
out of any misrepresentation or breach of warranty under this Section.

7. OFAC. Tenant represents, warrants and covenants that neither Tenant nor any
of its partners, officers, directors, members or shareholders: (i) is listed on
the Specially Designated Nationals and Blocked Persons List maintained by the
Office of Foreign Asset Control, Department of the Treasury (“OFAC”) pursuant to
Executive Order No. 13224, 66 Fed. Reg. 49079 (Sept. 25, 2001) (“Order”) and all
applicable provisions of Title III of the USA Patriot Act (Public Law No. 107-56
(October 26, 2001)); (ii) is listed on the Denied Persons List and Entity List
maintained by the United States Department of Commerce; (iii) is listed on the
List of Terrorists and List of Disbarred Parties maintained by the United States
Department of State; (iv) is listed on any list or qualification of “Designated
Nationals” as defined in the Cuban Assets Control Regulations 31 C.F.R. Part
515; (v) is listed on any other publicly available list of terrorists, terrorist
organizations or narcotics traffickers maintained by the United States
Department of State, the United States Department of Commerce or any other
governmental authority or pursuant to the Order, the rules and regulations of
OFAC (including without limitation the Trading with the Enemy Act, 50 U.S.C.
App. 1-44; the International Emergency Economic Powers Act, 50 U.S.C. §§
1701-06; the unrepealed provision of the Iraq Sanctions Act, Publ.L.
No. 101-513; the United Nations Participation Act, 22 U.S.C. § 2349 as-9; The
Cuban Democracy Act, 22 U.S.C. §§ 6001-10; The Cuban Liberty and Democratic
Solidarity Act, 18 U.S.C. §§ 2332d and 233; and The Foreign Narcotic Kingpin
Designation Act, Publ. L. No. 106-120 and 107-108, all as may be amended from
time to time); or any other applicable requirements contained in any enabling
legislation or other Executive Orders in respect of the Order (the Order and
such other rules, regulations, legislation or orders are collectively called the
“Orders”); (vi) is engaged in

 

3



--------------------------------------------------------------------------------

activities prohibited in the Orders; or (vii) has been convicted, pleaded nolo
contendere, indicted, arraigned or custodially detained on charges involving
money laundering or predicate crimes to money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes or in
connection with the Bank Secrecy Act (31 U.S.C. §§ 5311 et seq.). Tenant shall
defend, indemnify, and hold harmless Landlord from and against any and all
claims, damages, losses, risks, liabilities, and expenses (including attorney's
fees and costs) arising from or related to any breach of the foregoing
representation, warranty and covenant. The breach of this representation,
warranty and covenant by Tenant shall be an immediate Event of Default under
this Lease without cure.

8. Effect of Amendment; Ratification. Landlord and Tenant hereby acknowledge and
agree that, except as provided in this Amendment, the Lease has not been
modified, amended, canceled, terminated, released, superseded or otherwise
rendered of no force or effect. The Lease as hereby amended is hereby ratified
and confirmed by the parties hereto, and every provision, covenant, condition,
obligation, right, term and power contained in and under the Lease, as amended
herein, shall continue in full force and effect, affected by this Amendment only
to the extent of the amendments and modifications set forth above, and each
shall continue to be binding upon and inure to the benefit of the heirs,
executors, administrators, successors and assigns of each party hereto.

9. Authority. Each of Landlord and Tenant represents and warrants to the other
that the individual executing this Amendment on such party’s behalf is
authorized to do so.

[SIGNATURES ON FOLLOWING PAGE]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the date first above written.

 

WITNESS:     LANDLORD:     BRANDYWINE GRANDE C, L.P.     By:   Brandywine Grande
C Corp.,       its general partner

/s/ Bridget Shannon

    By:  

/s/ K. Suzanne Stumpl

Bridget Shannon     Name:   K. Suzanne Stumpl Regional Accountant     Title:  
Vice President Asset Management     Date:   January 10, 2008 WITNESS:    
TENANT:     PPD DEVELOPMENT, LP

/s/ Chuck Munn

    By:  

/s/ William J. Sharbaugh

Chuck Munn     Name:   William J. Sharbaugh Assistant General Counsel     Title:
  Chief Operating Officer     Date:   February 19, 2008

 

5